DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 168-189 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11277204 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding claim 168,
Claim 168 of Application No. 17/667303
Claims 1 and 8 of US Patent No. 11,277,204 B2 
A packaged integrated white light source configured for illumination and communication or sensing comprising: a first laser diode device comprising a gallium and nitrogen containing material and configured as an excitation source, 
A packaged integrated white light source configured for illumination and communication or sensing comprising: a laser diode device comprising a gallium and nitrogen containing material and configured as an excitation source, 
the first laser diode device comprising a p-electrode and an n-electrode; 
the laser diode device comprising a p-electrode and an n-electrode; 
a package member configured with a base member; 
a package member configured with a base member; 
a wavelength converting member; the wavelength converting member arranged to be optically coupled to the first laser diode device; 
a wavelength converting member; the wavelength converting member arranged to be optically coupled to the laser diode device; 
a first electrical connection configured from the p-electrode to a first internal feedthrough on the package member; a second electrical connection configured from the n-electrode to a second internal feedthrough on the package member; 
a first electrical connection configured from the p-electrode to a first internal feedthrough on the package member; a second electrical connection configured from the n-electrode to a second internal feedthrough on the package member; 
an output facet on the first laser diode device configured to output a first laser beam;
an output facet on the laser diode device configured to output a laser beam; 
the first laser beam selected from a violet and/or a blue emission with a first peak wavelength ranging from 380 nm to 480 nm; 
the laser beam selected from a violet and/or a blue emission with a first peak wavelength ranging from 380 nm to 480 nm; 
a free space between the output facet on the first laser diode device and the wavelength converting member, with a non-guided characteristic capable of transmitting the first laser beam from the first laser diode device to the wavelength converting member; 
a free space between the output facet and the wavelength converting member, with a non-guided characteristic capable of transmitting the laser beam from the laser diode device to the wavelength converting member; 
wherein the first laser beam forms an excitation spot on an excitation surface of the wavelength converting member; 
wherein the laser beam forms an excitation spot on an excitation surface of the wavelength converting member; 
the wavelength converting member configured to convert at least a fraction of the first laser beam to a second electromagnetic radiation with a second wavelength that is longer than the first peak wavelength; 
the wavelength converting member configured to convert at least a fraction of the laser beam to a second electromagnetic radiation with a second wavelength that is longer than the first peak wavelength; 
a white light emitted from one or more surfaces of the wavelength converting member, the white light comprised of a mixture of wavelengths characterized by at least the second wavelength from the wavelength converting member; 
a white light emitted from one or more surfaces of the wavelength converting member, the white light comprised of a mixture of wavelengths characterized by at least the second wavelength from the wavelength converting member; 
a lid member configured on the package member such that the lid member forms a seal around the wavelength converting member; 
a lid member configured on the package member such that the lid member forms a seal around the wavelength converting member; 
an electrical coupling configured with the first and second internal feedthroughs configured to supply power from a laser driver module to the first laser diode device; 
an electrical coupling configured with the first and second internal feedthroughs configured to supply power from a laser driver module to the laser diode device; 
wherein the supplied power induces the laser diode device to emit the first laser beam incident on the wavelength converting member to generate the white light; 
wherein the supplied power induces the laser diode device to emit the laser beam incident on the wavelength converting member to generate the white light; and 
a second laser diode device configured to output a second laser beam of infra-red radiation with a second peak wavelength between 800 nm and 2000 nm, 
Claim 8. wherein at least one of the laser diodes is a second laser diode device emitting electromagnetic radiation with a peak wavelength between 800 nm and 2000 nm
an electrical coupling configured to supply power from the laser driver module to the second laser diode device; wherein 
Claim 8. an electrical coupling is configured to supply power from a laser driver module to the second laser diode, 
the supplied power is configured to provide a data signal or sensing signal to the second laser diode device; and 
Claim 8. the supplied power is configured to supply the data signal or sensing signal to the second laser diode.
the data signal or sensing signal provided by the laser driver module is comprised of at least a modulated signal.
wherein the supplied power is configured to provide a data signal or sensing signal to the laser diode device; the data signal or sensing signal provided by the laser driver comprised of at least a modulated signal


	However, Claim 168 of Application No. 17/667303 differs from Claims 1 and 8 of U.S. Patent No. 11,277,204 B2 because Claim 168 of Application No. 17/667303 does not include “an angle of incidence configured between the laser beam and the excitation surface of the wavelength converting member; wherein the laser diode device is configured to enable modulation rates from about 0.1 to about 30 GHz; wherein the laser beam with the first peak wavelength from the laser diode device provides at least a first carrier channel for the data signal or sensing signal; and a beam shaper optically coupled to the white light, the beam shaper configured to direct, collimate, focus or otherwise modify an angular distribution of the white light; laser diodes are configured to operate with different peak electromagnetic radiations wavelengths to form a second carrier channel, or a second and a third carrier channel, or a second, third, and a fourth carrier channel, respectively, for the data signal or sensing signal, wherein the laser diodes are characterized with peak spectral wavelengths separated in wavelength by at least 5 nm; ; and wherein the second laser diode is individually addressable.”
	It is clear that all the elements of the application claim 168 are to be found in patent claims 1 and 8 (as the application claim 168 fully encompasses patent claims 1 and 8). The difference between the application claim 168 and the patent claims 1 and 8 lies in the fact that the patent claim includes many more elements and thus much more specific. Thus, the invention of claims 1 and 8 of the patent is in effect a “species” of the “generic” invention of the application claim 168. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 168 is anticipated by claims 1 and 8 of the patent, it is not patentably distinct from claims 1 and 8 of the patent.
	Regarding claim 169, 
Claim 169 of Application No. 17/667303
Claim 1 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 168, further comprising a beam shaper configured to direct, collimate, focus or otherwise modify an angular distribution of the white light and/or the data signal or sensing signal.
a beam shaper optically coupled to the white light, the beam shaper configured to direct, collimate, focus or otherwise modify an angular distribution of the white light


	Regarding claim 170,
Claim 170 of Application No. 17/667303
Claim 2 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 169, wherein the beam shaper includes a microelectromechanical system (MEMS) scanning mirror, a flying mirror, a digital light processing (DLP) chip, a digital mirror device (DMD), or a liquid crystal on silicon (LCOS) chip, and wherein the beam shaper is further configured to place the white light and/or the data signal or sensing signal in a predetermined spatial and/or temporal pattern onto a target surface or into a target space.
The integrated white light source of claim 1, wherein the beam shaper includes a microelectromechanical system (MEMS) scanning mirror, a flying mirror, a digital light processing (DLP) chip, a digital mirror device (DMD), or a liquid crystal on silicon (LCOS) chip, and wherein the beam shaper is further configured to place the white light and/or the data signal or sensing signal in a predetermined spatial and/or temporal pattern onto a target surface or into a target space.


	Regarding claim 171,
Claim 171 of Application No. 17/667303
Claim 1 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 168, wherein the first laser diode device and/or the second laser diode device are configured to enable modulation rates from about 0.1 to about 30 GHz; wherein the first laser beam with the first peak wavelength and/or the second laser beam with the second peak wavelength provide at least a first carrier channel for the data signal or sensing signal.
the laser diode device is configured to enable modulation rates from about 0.1 to about 30 GHz; wherein the laser beam with the first peak wavelength from the laser diode device provides at least a first carrier channel for the data signal or sensing signal


	Regarding claim 172,
Claim 172 of Application No. 17/667303
Claim 3 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 168, wherein the package member is a surface mount device (SMD) package and wherein the base member is a common support member of the SMD package.
The integrated white light source of claim 1, wherein the package member is a surface mount device (SMD) package and wherein the base member is a common support member of the SMD package.


	Regarding claim 173,
Claim 173 of Application No. 17/667303
Claim 4 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 168, wherein the wavelength converting member is configured from a phosphor member having a reflective mode characterizing the phosphor member such that the white light is substantially emitted from the excitation surface of the phosphor member; wherein an angle of incidence between the first laser beam and the excitation surface of the phosphor member is comprised of an incidence angle with respect to a fast axis and an incidence angle with respect to a slow axis; and wherein at least one of the incidence angle with respect to the fast axis or the incidence angle with respect to the slow axis is between 0 degrees and 89 degrees relative to the surface of the phosphor member.
The integrated white light source of claim 1, wherein the wavelength converting member is configured from a phosphor member having a reflective mode characterizing the phosphor member such that the white light is substantially emitted from the excitation surface of the phosphor member; wherein the angle of incidence between the laser beam and the excitation surface of the phosphor member is comprised of an incidence angle with respect to a fast axis and an incidence angle with respect to a slow axis; and wherein at least one of the incidence angle with respect to the fast axis or the incidence angle with respect to the slow axis is between 0 degrees and 89 degrees relative to the surface of the phosphor member.


	Regarding claim 174,
Claim 174 of Application No. 17/667303
Claim 5 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 173, wherein the angle of incidence between the first laser beam and the excitation surface of the phosphor member is comprised of an incidence angle with respect to the fast axis and is characterized by an angle ranging between 25 degrees and 40 degrees.
The integrated white light source of claim 4, wherein the angle of incidence between the laser beam and the excitation surface of the phosphor member is comprised of an incidence angle with respect to the fast axis and is characterized by an angle ranging between 25 degrees and 40 degrees.


	Regarding claim 175,
Claim 175 of Application No. 17/667303
Claim 6 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 168, wherein the wavelength converting member is configured from a phosphor member having a transmissive mode such that the white light is substantially emitted from a surface on the wavelength converting member other than the excitation surface.
The integrated white light source of claim 1, wherein the wavelength converting member is configured from a phosphor member having a transmissive mode such that the white light is substantially emitted from a surface on the wavelength converting member other than the excitation surface.


	Regarding claim 176,
Claim 176 of Application No. 17/667303
Claim 7 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 168, wherein the first laser diode device is comprised of 2 laser diodes, 3 laser diodes, 4 laser diodes, or more laser diodes to generate 2 laser beams, 3 laser beams, 4 laser beams, or more laser beams respectively; and wherein the multiple laser beams form the excitation spot on the wavelength converting member.
The integrated white light source of claim 1, wherein the laser diode device is comprised of 2 laser diodes, 3 laser diodes, 4 laser diodes, or more laser diodes to generate 2 laser beams, 3 laser beams, 4 laser beams, or more laser beams respectively; and wherein the multiple laser beams form an excitation spot on the wavelength converting member.


	Regarding claim 177,
Claim 177 of Application No. 17/667303
Claim 8 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 176, wherein the 2 laser diodes, 3 laser diodes, or 4 laser diodes are configured to operate with different peak electromagnetic radiations wavelengths to form a second carrier channel, or a second and a third carrier channel, or a second, third, and a fourth carrier channel, respectively, for the data signal or sensing signal, wherein the laser diodes are characterized with peak spectral wavelengths separated in wavelength by at least 5 nm.
The integrated white light source of claim 7, wherein the 2 laser diodes, 3 laser diodes, or 4 laser diodes are configured to operate with different peak electromagnetic radiations wavelengths to form a second carrier channel, or a second and a third carrier channel, or a second, third, and a fourth carrier channel, respectively, for the data signal or sensing signal, wherein the laser diodes are characterized with peak spectral wavelengths separated in wavelength by at least 5 nm


	Regarding claim 178,
Claim 178 of Application No. 17/667303
Claim 9 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 168, wherein the data signal or sensing signal provided by the laser driver module is formed by modulation in a time domain of a voltage or current applied to the second laser diode device; and wherein the modulation is comprised of at least one of amplitude modulation, frequency modulation, or phase modulation; and wherein the modulation is selected from double-sideband modulation, double-sideband modulation with carrier, double-sideband suppressed-carrier transmission, double-sideband reduced carrier transmission, single-sideband modulation, single-sideband modulation with carrier, single-sideband modulation suppressed carrier modulation, vestigial sideband modulation, quadrature amplitude modulation, pulse amplitude modulation, phase-shift keying, frequency-shift keying, amplitude-shift keying, quadrature amplitude modulation, on-off keying, continuous phase, minimum-shift keying, gaussian minimum-shift keying, continuous- phase frequency-shift keying, orthogonal frequency-division multiplexing, discrete multitone including adaptive modulation and bit-loading, or wavelet modulation.
The integrated white light source of claim 1, wherein the data signal or sensing signal provided by the laser driver is formed by modulation in a time domain of a voltage or current applied to the laser diode device; and wherein the modulation is comprised of at least one of amplitude modulation, frequency modulation, or phase modulation; and wherein the modulation is selected from double-sideband modulation, double-sideband modulation with carrier, double-sideband suppressed-carrier transmission, double-sideband reduced carrier transmission, single-sideband modulation, single-sideband modulation with carrier, single-sideband modulation suppressed carrier modulation, vestigial sideband modulation, quadrature amplitude modulation, pulse amplitude modulation, phase-shift keying, frequency-shift keying, amplitude-shift keying, quadrature amplitude modulation, on-off keying, continuous phase, minimum-shift keying, gaussian minimum-shift keying, continuous-phase frequency-shift keying, orthogonal frequency-division multiplexing, discrete multitone including adaptive modulation and bit-loading, or wavelet modulation.


	Regarding claim 179,
Claim 179 of Application No. 17/667303
Claim 10 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 168, wherein the first laser diode device comprises multiple laser diodes, wherein the multiple laser diodes are characterized by multiple violet and/or blue wavelengths in the 400 nm to 480 nm range; and wherein the multiple violet and/or blue wavelengths are separated by at least 5 nm.
The integrated white light source of claim 1, further comprising multiple laser diodes, wherein the multiple laser diodes are characterized by multiple violet and/or blue wavelengths in the 400 nm to 480 nm range; and wherein the peak wavelengths are separated by at least 5 nm.


	Regarding claim 180,
Claim 180 of Application No. 17/667303
Claim 11 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 168, wherein the first laser diode device is characterized by a first blue wavelength range of 425 nm to 480 nm, the wavelength converting member comprises a phosphor member with emission of a spectrum characterized by a second wavelength of light in a yellow wavelength range, and wherein the white light is comprised of the first blue wavelength range and the second yellow wavelength range.
The integrated white light source of claim 1, wherein the laser diode device is characterized by a first blue wavelength range of 425 nm to 480 nm, the wavelength converting member comprises a phosphor member with emission of a spectrum characterized by a second wavelength of light in a yellow wavelength range, and wherein the white light is comprised of the first blue wavelength range and the second yellow wavelength range.


	Regarding claim 181,
Claim 181 of Application No. 17/667303
Claim 12 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 168, wherein the package member is selected from a can type, a flat package type, a surface mount type, a butterfly type, a C-mount type, a Q-mount type, a package adapted from an LED package type, or a flash package.
The integrated white light source of claim 1, wherein the package member is selected from a can type, a flat package type, a surface mount type, a butterfly type, a C-mount type, a Q-mount type, a package adapted from an LED package type, or a flash package.


	Regarding claim 182,
Claim 182 of Application No. 17/667303
Claim 13 of US Patent No. 11,277,204 B2 
A packaged integrated white light source configured for illumination and communication or sensing comprising: a first laser diode device comprising a gallium and nitrogen containing material and configured as an excitation source, the first laser diode device comprising a p-electrode and an n-electrode; 
A packaged integrated white light source configured for illumination and communication or sensing comprising: a first laser diode device comprising a gallium and nitrogen containing material and configured as an excitation source, the first laser diode device comprising a p-electrode and an n-electrode; 
an output facet configured on the first laser diode device to output a first laser beam; the first laser beam being selected from a violet and/or a blue emission with a first peak wavelength selected from a wavelength range of 380 nm to 480 nm; 
an output facet configured on the first laser diode device to output a first laser beam; the first laser beam being selected from a violet and/or a blue emission with a first peak wavelength selected from a wavelength range of 380 nm to 480 nm; 
a second laser diode device, wherein an output facet is configured on the second laser diode device to output a second laser beam; the second laser beam being characterized as infra-red radiation with a second peak wavelength selected from a wavelength range of 800 nm to 2000 nm; 
a second laser diode device configured as a communication signal, wherein an output facet is configured on the second laser diode device to output a second laser beam; the second laser beam being characterized as infra-red radiation with a second peak wavelength selected from a wavelength range of 800 nm to 2000 nm; 
a package member configured with a base member; 
a package member configured with a base member; 
a wavelength converting member optically coupled to the first laser diode device; 
a wavelength converting member optically coupled to the first laser diode device; 
a free space, between the output facet of the first laser device and the wavelength converting member, with a non-guided characteristic capable of transmitting the first laser beam from the first laser diode device to the wavelength converting member; wherein 
a free space, between the output facet of the first laser device and the wavelength converting member, with a non-guided characteristic capable of transmitting the first laser beam from the first laser diode device to the wavelength converting member; wherein 
the first laser beam forms an excitation spot on the wavelength converting member; 
the first laser beam forms an excitation spot on the wavelength converting member; 
a free space, between the output facet of the second laser device and the wavelength converting member, with a non-guided characteristic capable of transmitting the second laser beam from the second laser diode device to the wavelength converting member; wherein 
a free space, between the output facet of the second laser device and the wavelength converting member, with a non-guided characteristic capable of transmitting the second laser beam from the second laser diode device to the wavelength converting member; wherein 
the second laser beam forms an excitation spot on the wavelength converting member; 
the second laser beam forms an excitation spot on the wavelength converting member; 
the wavelength converting member configured to convert at least a fraction of the first laser beam to third electromagnetic radiation with a third wavelength that is longer than the first peak wavelength; 
the wavelength converting member configured to convert at least a fraction of the first laser beam to third electromagnetic radiation with a third wavelength that is longer than the first peak wavelength; 
a white light emitted from the excitation surface of the wavelength converting member, the white light comprised of a mixture of wavelengths characterized by at least the third wavelength from the wavelength converting member; 
a white light emitted from the excitation surface of the wavelength converting member, the white light comprised of a mixture of wavelengths characterized by at least the third wavelength from the wavelength converting member; 
first and second internal leads provided on the package, a first internal feedthrough and a second internal feedthrough being configured with an electrical coupling to the first and second external leads, respectively; 
first and second internal leads provided on the package, a first internal feedthrough and a second internal feedthrough being configured with an electrical coupling to the first and second external leads, respectively; 
a lid member configured on the package member such that the lid member forms a seal around the wavelength converting member; 
a lid member configured on the package member such that the lid member forms a seal around the wavelength member; 
a first electrical coupling configured to supply power from a first laser driver module to the first laser diode device; and 
a first electrical coupling configured to supply power from a first laser driver module to the first laser diode device; 
a second electrical coupling configured to supply power from a second laser driver module to the second laser diode device.
a second electrical coupling configured to supply power from a second laser driver module to the second laser diode device


	However, Claim 182 of Application No. 17/667303 differs from Claim 13 of U.S. Patent No. 11,277,204 B2 because Claim 182 of Application No. 17/667303 does not include “an angle of incidence configured between the first and second laser beams and the excitation surface of the wavelength converting member; and a beam shaper optically coupled to the white light, the beam shaper configured to direct, collimate, focus or otherwise modify an angular distribution of the white light.”
	It is clear that all the elements of the application claim 182 are to be found in patent Claim 13 (as the application claim 182 fully encompasses patent Claim 13). The difference between the application claim 182 and the patent Claim 13 lies in the fact that the patent claim includes many more elements and thus much more specific. Thus, the invention of Claim 13 of the patent is in effect a “species” of the “generic” invention of the application claim 182. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 182 is anticipated by Claim 13 of the patent, it is not patentably distinct from Claim 13 of the patent.
	Regarding claim 183,
Claim 183 of Application No. 17/667303
Claims 1and 14 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 182, further comprising a beam shaper configured to direct, collimate, focus or otherwise modify an angular distribution of the white light; wherein the beam shaper includes a microelectromechanical system (MEMS) scanning mirror, a flying mirror, a digital light processing (DLP) chip, a digital mirror device (DMD), or a liquid crystal on silicon (LCOS) chip, and wherein the beam shaper is further configured to place the white light in a predetermined spatial and/or temporal pattern onto a target surface or into a target space.
a beam shaper optically coupled to the white light, the beam shaper configured to direct, collimate, focus or otherwise modify an angular distribution of the white light.
Claim 14. The integrated white light source of claim 13, wherein the beam shaper includes a microelectromechanical system (MEMS) scanning mirror, a flying mirror, a digital light processing (DLP) chip, a digital mirror device (DMD), or a liquid crystal on silicon (LCOS) chip, and wherein the beam shaper is further configured to place the white light and/or the communication signal in a predetermined spatial and/or temporal pattern onto a target surface or into a target space.


	Regarding claim 184
Claim 184 of Application No. 17/667303
Claim 15 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 182, wherein the package member is a surface mount device (SMD) package and wherein the base member is a common support member of the SMD package.
The integrated white light source of claim 13, wherein the package member is a surface mount device (SMD) package and wherein the base member is a common support member of the SMD package.

	Regarding claim 185,
Claim 185 of Application No. 17/667303
Claim 16 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 182, wherein the wavelength converting member is configured from a phosphor member having a reflective mode such that the white light is substantially emitted from an excitation surface of the phosphor member; wherein an angle of incidence between the first laser beam and the excitation surface of the phosphor member is comprised of an incidence angle with respect to a fast axis and an incidence angle with respect to a slow axis; and wherein at least one of the incidence angle with respect to the fast axis or the incidence angle with respect to the slow axis is between 0 degrees and 89 degrees relative to the surface of the phosphor member.
The integrated white light source of claim 13, wherein the wavelength converting member is configured from a phosphor member having a reflective mode such that the white light is substantially emitted from an excitation surface of the phosphor member; wherein the angle of incidence between the laser beam and the excitation surface of the phosphor member is comprised of an incidence angle with respect to a fast axis and an incidence angle with respect to a slow axis; and wherein at least one of the incidence angle with respect to the fast axis or the incidence angle with respect to the slow axis is between 0 degrees and 89 degrees relative to the surface of the phosphor member.


	Regarding claim 186,
Claim 186 of Application No. 17/667303
Claim 17 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 182, wherein an angle of incidence between the first and second laser beams and the wavelength converting member are comprised of an incidence angle with respect to the fast axis of the respective laser beams and is characterized by an angle ranging between 25 degrees and 40 degrees.
The integrated white light source of claim 16, wherein the angle of incidence between the first and second laser beams and the wavelength converting member are comprised of an incidence angle with respect to the fast axis of the respective laser beams and is characterized by an angle ranging between 25 degrees and 40 degrees.


	Regarding claim 187,
Claim 187 of Application No. 17/667303
Claim 18 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 182, wherein the first laser diode device is comprised of 3 laser diodes, or 4 laser diodes to generate 3 laser beams, or 4 laser beams, respectively; wherein the multiple laser beams form an illuminated spot on the wavelength converting member; and wherein the 3 laser diodes, or 4 laser diodes are configured to operate with different peak electromagnetic radiations wavelengths to form a third carrier channel, or third and a fourth carrier channel, respectively, for the communication or sensing signal, wherein the laser diodes are characterized with peak spectral wavelengths separated in wavelength by at least 5 nm.
The integrated white light source of claim 13, wherein the first laser diode device is comprised of 3 laser diodes, or 4 laser diodes to generate 3 laser beams, or 4 laser beams, respectively; wherein the multiple laser beams form an illuminated spot on the wavelength converting member; and wherein the 3 laser diodes, or 4 laser diodes are configured to operate with different peak electromagnetic radiations wavelengths to form a third carrier channel, or third and a fourth carrier channel, respectively, for the communication signal, wherein the laser diodes are characterized with peak spectral wavelengths separated in wavelength by at least 5 nm.


	Regarding claim 188,
Claim 188 of Application No. 17/667303
Claim 19 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 182, wherein at least one of the first and second laser beams form an independent carrier channel for the communication or sensing signal, and wherein the communication or sensing signal is provided by modulated output of the first laser diode or the second laser diode, and where the modulated output enables modulation rates in a GHz range.
The integrated white light source of claim 13, wherein at least one of the first and second laser beams form an independent carrier channel for the communication signal, and wherein the communication signal is provided by modulated output of the first laser diode or the second laser diode, and where the modulated output enables modulation rates in a GHz range.


	Regarding claim 189
Claim 189 of Application No. 17/667303
Claim 20 of US Patent No. 11,277,204 B2 
The integrated white light source of claim 182, wherein the communication or sensing signal is formed by modulation in a time domain of a voltage or current applied to the second laser device; and wherein the modulation is comprised of at least one of amplitude modulation, frequency modulation, or phase modulation; and wherein the modulation is selected from double-sideband modulation, double-sideband modulation with carrier, double-sideband suppressed-carrier transmission, double-sideband reduced carrier transmission, single-sideband modulation, single-sideband modulation with carrier, single- sideband modulation suppressed carrier modulation, vestigial sideband modulation, quadrature amplitude modulation, pulse amplitude modulation, phase-shift keying, frequency-shift keying, amplitude-shift keying, quadrature amplitude modulation, on-off keying, continuous phase, minimum-shift keying, gaussian minimum-shift keying, continuous-phase frequency-shift keying, orthogonal frequency-division multiplexing, discrete multitone including adaptive modulation and bit-loading, or wavelet modulation.
The integrated white light source of claim 13, wherein the communication signal is formed by modulation in a time domain of a voltage or current applied to the second laser device; and wherein the modulation is comprised of at least one of amplitude modulation, frequency modulation, or phase modulation; and wherein the modulation is selected from double-sideband modulation, double-sideband modulation with carrier, double-sideband suppressed-carrier transmission, double-sideband reduced carrier transmission, single-sideband modulation, single-sideband modulation with carrier, single-sideband modulation suppressed carrier modulation, vestigial sideband modulation, quadrature amplitude modulation, pulse amplitude modulation, phase-shift keying, frequency-shift keying, amplitude-shift keying, quadrature amplitude modulation, on-off keying, continuous phase, minimum-shift keying, gaussian minimum-shift keying, continuous-phase frequency-shift keying, orthogonal frequency-division multiplexing, discrete multitone including adaptive modulation and bit-loading, or wavelet modulation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636